Opinion by
Judge Lindsay :.
The appellee, Isaac Ingram, is individually liable on the appeal bond in this case. He does not sign it in his character as administrator but as an individual, and he covenants that he will, as administrator, satisfy such judgment as may be rendered upon the appeal. This view of the case is supported by the fact that the law does not require nor contemplate that the appellant shall sign an appeal bond. He is required to cause the bond to be executed before the clerk, by one or more sufficient sureties, etc. Civil Code, Section 847.
The court erred in permitting Ingram to testify and for this error the judgment must be reversed.
The cause is remanded for a new trial.